Case 8:19-cv-00710-MSS-TGW Document 324 Filed 08/23/21 Page 1 of 5 PageID 9911




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


  UMG RECORDINGS, INC., et al.,

                 Plaintiffs,
                                                       Case No. 8:19-cv-710-MSS-TGW
          v.

  BRIGHT HOUSE NETWORKS, LLC,

                 Defendant.


      PLAINTIFFS’ MOTION TO COMPEL SANDVINE, INC. TO COMPLY WITH
                        SUBPOENA DUCES TECUM


        Plaintiffs hereby move this Court for an order compelling third-party Sandvine, Inc.

 (“Sandvine”), to comply with Plaintiffs’ Rule 45 subpoena duces tecum and for any other relief

 this Court finds warranted. Sandvine has agreed to produce documents, but has failed to actually

 produce them for nearly two months, without justification. With the September 15, 2021 close

 of fact discovery rapidly approaching, Plaintiffs bring this motion to protect their interests in

 receiving this important discovery and to preserve their right to take Sandvine’s deposition.

 Sandvine has agreed to jurisdiction of this Court to resolve this issue.

                                           *       *       *

        Plaintiffs are some of the world’s largest record labels and music publishers, who sued

 Bright House Networks, LLP (“BHN”) for secondary copyright infringement. Sandvine is a

 technology vendor that provides data analytic services to internet service providers (“ISP”),

 including BHN. Among the services that Sandvine provides is analyzing network traffic and

 usage patterns, including the volume and nature of Peer-to-Peer (“P2P”) use across an ISP’s
Case 8:19-cv-00710-MSS-TGW Document 324 Filed 08/23/21 Page 2 of 5 PageID 9912




 network. Plaintiffs allege that BHN knew about infringing P2P activity by its subscribers, in

 part, through services and information provided by Sandvine.

        On June 14, 2021, Plaintiffs served a Fed. R. Civ. P. 45 subpoena on Sandvine. Gould

 Decl., Ex. A. On June 15, 2021, counsel for Sandvine confirmed acceptance of service. Gould

 Decl., Ex. C. On June 29, 2021, Sandvine served objections and responses to Plaintiffs’

 subpoena (“Sandvine Response”), agreeing, subject to its objections, to produce documents

 responsive to 20 of the 21 requests. Gould Decl., Ex. B. Sandvine has not filed a motion to

 quash or for a protective order.

        Nearly two months have passed since the June 29 date for compliance; the September 15,

 2021 close of fact discovery is fast approaching; and Sandvine has yet to produce a single

 document, despite its agreement to do so. Plaintiffs have conferred with Sandvine numerous

 times by email over the last two months, and by telephone on August 17, 19 and 23, 2021, to no

 avail. Gould Decl., Ex. D. On August 23, Sandvine said it would try to produce by this Friday,

 August 27, 2021, but that it could not guarantee that. Id. Once the documents are produced,

 Plaintiffs may still need to take Sandvine’s deposition.

        In light of the foregoing, Plaintiffs informed Sandvine that they would be filing this

 motion to protect their rights, and Sandvine consented to jurisdiction of this Court to resolve it.

 Id.

        The Court has authority to enter an order compelling production by Sandvine, see

 Commercial Union Ins. Co. v. Westrope, 730 F.2d 729, 731 (11th Cir. 1984), and the discovery

 Plaintiffs seek here is proper under Fed. R. Civ. P. 26(b). (“Parties may obtain discovery

 regarding any nonprivileged matter that is relevant to any party's claim or defense and

 proportional to the needs of the case.




                                                   2
Case 8:19-cv-00710-MSS-TGW Document 324 Filed 08/23/21 Page 3 of 5 PageID 9913




         Because fact discovery is currently set to close on September 15, and Plaintiffs need to

 receive Sandvine’s documents with enough time to conduct a deposition thereafter, Plaintiffs

 seek an order compelling Sandvine to complete its production no later than August 27, 2021.

                                   Local Rule 3.01(g) Certification

         Plaintiffs have conferred with Sandvine multiple times by email and telephone. Sandvine

 represented that it would try to complete its production by August 27, 2021, but could not

 guarantee that. Plaintiffs notified Sandvine that it would be filing this motion to protect their

 interests and would withdraw the motion if Sandvine completes its production in sufficient time

 to permit a deposition with the scheduled discovery period. Sandvine has consented to

 jurisdiction in this Court and Plaintiffs filing this motion in this Court.




 Dated: August 23, 2021                                  Respectfully submitted,

                                                          /s/ Jeffrey M. Gould
                                                         Matthew J. Oppenheim (pro hac vice)
                                                         Scott A. Zebrak (pro hac vice)
                                                         Jeffrey M. Gould (pro hac vice)
                                                         Alexander Kaplan (pro hac vice)
                                                         Corey M.S. Miller (pro hac vice)
                                                         OPPENHEIM + ZEBRAK, LLP
                                                         4530 Wisconsin Ave. NW, 5th Fl.
                                                         Washington, DC 20016
                                                         Telephone: (202) 621-9027
                                                         matt@oandzlaw.com
                                                         scott@oandzlaw.com
                                                         jeff@oandzlaw.com
                                                         alex@oandzlaw.com
                                                         corey@oandzlaw.com

                                                         Jonathan M. Sperling (pro hac vice)
                                                         COVINGTON & BURLING LLP
                                                         The New York Times Building
                                                         620 Eighth Avenue



                                                    3
Case 8:19-cv-00710-MSS-TGW Document 324 Filed 08/23/21 Page 4 of 5 PageID 9914




                                          New York, NY 10018-1405
                                          Telephone: (212) 841-1000
                                          jsperling@cov.com

                                          Mitchell A. Kamin (pro hac vice)
                                          Neema T. Sahni (pro hac vice)
                                          COVINGTON & BURLING LLP
                                          1999 Avenue of the Stars, Suite 3500
                                          Los Angeles, CA 90067-4643
                                          Telephone: (424) 332-4800
                                          mkamin@cov.com
                                          nsahni@cov.com

                                          David C. Banker, Esquire
                                          Florida Bar No. 0352977
                                          Bryan D. Hull, Esquire
                                          Florida Bar No. 020969
                                          BUSH ROSS, P.A.
                                          1801 North Highland Avenue
                                          P.O. Box 3913
                                          Tampa, FL 33601-3913
                                          Telephone: (813) 224-9255
                                          dbanker@bushross.com
                                          bhull@bushross.com

                                          Attorneys for Plaintiffs




                                      4
Case 8:19-cv-00710-MSS-TGW Document 324 Filed 08/23/21 Page 5 of 5 PageID 9915




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 23, 2021, I caused the foregoing document and all

 accompanying materials to be filed electronically with the Clerk of the Court using the CM/ECF

 system, which will send a notice of electronic filing to all counsel of record registered with

 CM/ECF. I also caused these papers to be served on Sandvine’s counsel via email.


 Dated: August 23, 2021                                 /s/ Jeffrey M. Gould
                                                       Jeffrey M. Gould

                                                       Attorney for Plaintiffs




                                                  5
